Title: From Thomas Jefferson to John Sullivan, 5 October 1787
From: Jefferson, Thomas
To: Sullivan, John



Sir
Paris Oct. 5. 1787.

I have now before me your several favors of Apr. 16. 26. and 30. and of May 9. and 29. and received also a few days ago the box containing the skin, bones and horns of the Moose and other animals which your Excellency has been so kind as to take so much trouble to obtain and forward. They were all in good enough condition except that a good deal of the hair of the Moose had fallen off. However there remained still enough to give a good idea of the animal, and I am in hopes Monsieur de Buffon will be able to have him stuffed and placed on his legs in the king’s cabinet. He was in the country when I sent the box to the Cabinet, so that I have as yet no answer from him. I am persuaded he will find the Moose to be a different animal from any he had described in his work. I am equally persuaded that our elk and deer are animals of a different species from any existing in Europe. Unluckily, the horns of them now received are remarkeably small: however I have taken measures to procure some from Virginia. The Moose is really a valuable acquisition: but the skeletons of the other animals would not be worth the expence they would occasion to me, and still less the trouble to you. Of this you have already been so kind as to take a great deal more than I intended to have given  you, and I beg you to accept my sincere thanks. Should a pair of large horns of the elk or deer fall into your way by accident I would thank you to keep them till some vessel should be coming directly from your nearest port to Havre. So also of very large horns of the Moose, for I understand they are sometimes enormously large indeed. But I would ask these things only on condition they should occasion you no trouble, and me little expence.
I have also lately received your Excellency’s letter inclosing the bill on Vautelet. I immediately wrote to him to know whether he would pay it, and here or at Sedan. I inclose you his answer. Immediately on receiving it I had the bill sent to Sedan to be regularly protested. I doubt whether it will come back in time to be returned to you by this conveiance. If it does not I will send it by the first packet.
You will have known that war is commenced between the Turks and Russians, and that the Prussian troops have entered Holland and reinstated the Stadtholder. It is said that even Amsterdam has capitulated. Yet it is possible, and rather probable, this country will engage in a war to restore the Patriots. If they do, it will be the most general one long known in Europe. We I hope shall enjoy the blessings of a neutrality, and probably see England once more humbled. I am with great esteem and respect your Excellency’s most obedient & most humble servant,

Th: Jefferson

